DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 24 March 2022, in the matter of Application N° 16/923,214.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 15, 17, and 27-29 have been amended.  Each of claims 17 and 27-29 have been amended to add the term “further” to the recitation to correctly indicate that the limitations provided in the claim are in addition to that which has already been established as being present in the claimed compositions.  No new matter has been added.
The biocide recitation of independent claim 15 has been amended to remove the redundantly recited CAS numbers and replace the tradenames: bronopol and bronidox with their corresponding IUPAC nomenclature.  These amendments do not add new matter.
Claim 15 has lastly been amended to add the limitation “wherein the lithium ions are present in a greater than stoichiometric ratio in relation to the biocide”.  Though the limitation lacks literal support in the instant specification, Applicants’ position that that such a limitation is supported in the originally filed disclosure is considered sufficient in view of the MIC analysis presented in Table 5 (see pp. 58-62).  Furthermore, a person of skill in the chemical arts would understand that a “stoichiometric ratio” is synonymous with a “molar ratio” within the confines of a chemical reaction.  As Table 5 presents molar (i.e., millimolar or “mM”) amounts of both lithium ions and the different biocides, the Examiner acknowledges that none of these ratios of lithium to biocide are 1:1.  The amendment is thus considered to be supported.
Thus, claims 15-20 and 22-35 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendment to claim 15 directed to the removal of the tradenames overcomes the previously raised indefiniteness rejection.  Said rejection is withdrawn.

Rejection under 35 USC 103
The addition of the “greater than a stoichiometric ratio in relation to the biocide” language in claim 15 is adequate in overcoming the previously maintained teachings of Bauer.  Therein, the reference discloses the lithium salt of 1,2-benzisothiazolin-3-one as being one that is a 1:1 molar ratio of lithium cation to 1,2-benzisothiazolin-3-one anion.  Thus, the rejection is withdrawn.




New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 and 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley (USPN 6,855,678 B2).
Claim 15 remains directed to an aqueous composition comprising: (i) lithium ions present in a concentration ranging from 15-800 mM (104-5,552 ppm), and (ii) at least one biocide selected from such generic compounds as halogen-containing compounds, halogen-releasing compounds, and wherein the at least one biocide is free of aldehyde-releasing and/or aldehyde-based biocides.
Regarding the amount of biocide present in the claimed compositions, it is recited that the biocide is present in an amount such that the minimum inhibitory concentration (MIC) of the at least one biocide against a strain of bacteria, mold or yeast fulfills the following equation (I): MICwithoutLi / MICLi ≥ 1.1 (claim 15), and MICwithoutLi / MICLi ≥ 1.5 (Ia), or MICwithoutLi / MICLi ≥ 2.0 (Ib), or MICwithoutLi / MICLi ≥ 4.0 (Ic) (claim 16).
As amended, the claim also recites that the lithium ions are present in a greater than stoichiometric ratio in relation to the biocide.  As discussed above, support for this limitation is considered to be present in Table 5.  Though the specification does not reflect literal support for the added verbiage, the specification supports the presence of lithium in an amount relative to the biocide that is in excess of a 1:1 molar ratio.  That is “stoichiometric ratio” is considered to be synonymous with “molar ratio”.  As such, any showing in the art where the molar concentration of lithium exceeds the molar concentration of the biocide, the limitation will be considered met, as will the limitation of the recited MIC property.
Whiteley discloses a medical residue treatment composition that comprises at least one nitrogen-containing biocide present in an amount from 0.025% to 20% by weight of the composition and at least one organic chelating agent selected from such agents as lithium bicarbonate (from about 0.05%-10.0% by weight), lithium carbonate (from about 0.05%-25.0% by weight), and lithium phosphate (from about 0.10%-l10.0% by weight) (see e.g., claim 12).  Within this disclosure, the reference additionally, and preferably, defines the concentration of lithium containing compound us sufficient to give a lithium ion concentration of between 250 and 2500 parts per million (see col. 4, lines 37-40).  At its broadest, the reference teaches that the lithium ion will be present in a concentration ranging from 50-15,000 ppm (see col. 4, lines 34-37).  The more preferred teaching, combined with the disclosed embodiments of lithium contributing compounds is considered to expressly teach the limitations of part (i) of claim 15.
Claims 3 and 4 (see also col. 4, line 54 to col. 5, line 43), for instance, define species of the nitrogen-containing biocides that are envisioned as being used in the practiced invention and include: phenols, halogenated phenols, isothiazolinones, thiocyanates, ammonium bromide, and iodide.  Claim 12, as mentioned above, discloses that the biocide will be present in an amount ranging from 0.025% to 20% by weight of the composition.  Like the lithium ion concentration, the biocide is taught as being present in more preferred ranges such as 0.1% to 20% by weight and more preferably from 0.5% to 20% be weight of the final composition.  Converting weight percentage to units of parts per million is done as follows: (wt%)(10,000) = ppm.  Using this conversion, the skilled artisan will immediately arrive at biocide concentrations ranging from 250-200,000 ppm; 1,000 to 200,000 ppm; and 5,000 to 200,000 ppm.
Thus, in considering the full scope of the teachings of the reference, the ordinarily skilled artisan will understand that formulations are encompassed which comprise lithium ions which are in a molar ratio with the practiced biocide in a ratio that exceeds 1:1 or a “stoichiometric ratio”.  The Examiner additionally recognizes that the reference also teaches concentrations of lithium ions and biocides which would provide a ratio that is less than 1:1 (e.g., less than a stoichiometric ratio).  Despite this point, the reference is considered to meet Applicants’ teach and suggest Applicants’ invention, even acknowledging that the use of chelating agents in biocidal formulations is known.  However, the discovery that was presented by Whiteley is that “the presence of chelating agents substantially increases the ability of certain biocidal formulations to dislodge biofilms and or to kill microorganisms therein” (see col. 3, lines 31-37).
The reference further discloses the following:
In a preferred embodiment, the composition of the invention, includes at least one organic chelating agent which is a lithium containing compound. In fact the research conducted in association with the development of this invention indicates that the use of lithium containing compounds produces biocidal formulations which are superior as compared to those including either sodium or potassium compounds. This is believed to be due to the ability of the lithium ion to react with organic cell material in a similar manner as a hydrogen ion. Whilst not wishing to be bound by theory it is thought that the lithium ion, by its innate ability to form both ionic and covalent bonds with organic materials, can interpose in biological reactions taking place during cell reproduction and can thus interfere or inhibit one or more essential steps in protein synthesis.”
(col. 3, line 55 to col. 4, line 2)
The reference additionally discloses that “[t]he amount of organic chelating agent to be included in the composition of the invention needs to be sufficient to either enhance the biocidal effect of the composition and/or enhance the ability of the composition to penetrate or remove the biofilm”.
(see col. 4, lines 22-26)

Based on this disclosure, the Examiner submits that Whiteley teaches and suggests that combining lithium containing/releasing compounds with the practiced biocides will provide the recited enhancement of the claimed biocide.  Stated another way, the composition of the claimed invention is taught.  Consistent with MPEP §2112.01(I), “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and “[w]here the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”
In the instant case, the Examiner has provided a showing where the practiced aqueous compositions comprise biocides that read on those that are recited by Applicants, they comprise lithium ions in a preferred concentration of 250-2,500 ppm (i.e., 36-360 mM Li+).  Lastly, with respect to the compositional aspects of the recited invention, Whiteley’s formulations are prepared and used without glutaraldehyde (see col. 1, lines 50-53 and col. 8, lines 6-14).
Regarding the recited intended use of efficacy against at least one strain of bacteria, yeast, and/or mold, the Examiner acknowledges that the reference, while exemplifying efficacy against E. coli, does not expressly name other generic or specific strains of microorganisms against which the the practiced formulations are effective.  Despite this, the Examiner does respectfully reiterate that such a recitation is directed to one of intended use and that the recited invention is broadly and reasonably interpreted as being directed to a composition rather than its method of use.
Similarly considered are Applicants’ MIC equations for determining purported efficacy of the claimed invention.  Therein, the equation relies upon concentrations of specific biocides with relation to specific concentrations of lithium ions, neither of which is set forth in the claimed composition.  As such, the equations are neither considered to be commensurate in scope with the claimed intended effect, nor are they considered to contribute to the overall patentability of the claimed composition, notably in view of the teachings provided by Whiteley.
The foregoing disclosures of the reference are thus conisdered to teach the limitations recited in claims 15, 16, 19, 20, 26, and 35.
Claim 17 recites that the aqueous preparation of claim 15 further comprises inorganic particulate material and/or at least one organic material.  Claims 27-29 recite more specific limitations with respect to the inorganic and organic types of compounds that are encompassed by the claimed compositions.
The Examiner submits that this limitation as well as claim 29 are met by such disclosures as the composition of claim 12 which teaches, for instance, in deferrence to the chelating agent, that the practiced compsition will contain at least one (e.g., two or more) and that the chelating agents are either inorganic or organic.
With respect to the recitations of claims 27 and 28, the Examiner submits that the disclosure of the organic chelating agents in the generic form of hydroxyorganic acids reads on Applicants’ generically recited limitations for the organic acid component.
The limitations presented in each of claims 18 and 30-34 recite two aspects: (i) that the composition will have a pH within a given range (e.g., pH of 2-12 in claim 18), and (ii) that the composition will have a solids content of a certain percentage with respect to the aqueous preparation (e.g., up to 85 wt% solids in claim 18).
With regard to the second of the two aspects, the Examiner notes that the practiced compositions of Whiteley comprise in addition to the above noted biocides and chelating agents, solvents and/or co-solvents.  The latter two components are considered by the Examiner as being the liquid components of the practiced compositions, absent a clear showing of evidence to the contrary.
Regarding the first of the two claimed aspects, the Examiner submits that Whiteley discloses that its practiced compositions would previously be in the range of pH of 6 or above (see col. 2, lines 55-60).  The Examples of the practiced invention, however, are noted as possessing a final pH value ranging from 8.0-9.0, which reads on those ranges that are presented in the instant claims.
The disclosure of the solvents and co-solvents is provided in the reference (see col. 6, line 62 to col. 7, line 41).  Each of the solvent and co-solvent are taught as being present in the practiced compositions in preferred amounts ranging from 1-20 wt% of the composition or 2-40 wt% of the total composition (e.g., 1.0 wt% of solvent and 1.0 wt% of co-solvent).  As such, the Examiner respectfully submits that the limitations directed to the aqueous preparations possessing differing weight percentages of solids content are taught and suggested by Whiteley.
The limitations recited in claim 22 set forth that the biocide of claim 15 will be (i) present in an amount of at least 9% below the minimum inhibitory concentration of the at least one biocide for the at least one strain of bacteria, yeast, and/or mold; and/or (ii) present in an amount ranging from 0.5 ppm to 6,000 ppm, calculated relative to the weight of water in the aqueous preparation.
The Examiner submits that the limitations of the claim are taught in view of the foregoing teachings discussing the amount of nitrogen-containing biocide that is taught as being used in the practiced invention.
The first option of claim 22 as well as the limitations of claims 23-25 each recite that the unspecified biocide used to treat the unspecified bacteria, yeast, and/or mold strain, are present in the composition in amounts that are increasingly below the MIC for the unspecified biocide.  Conceptually, the Examiner recognizes that Applicants’ purported criticality resides with the idea that less biocide is required in treating the generically recited microorganisms particularly when co-formulated with excess lithium ion (“in greater than a stoichiometric ratio”).  That is, the presence of lithium ion in excess of an unspecified molar ratio with a biocide (e.g., 1:1) produces the unexepected benefit of enhancing the effect of the adminsitered biocide.
The Examiner acknowledges that the somewhat more specific percentage values under the MIC recited in the claims with respect to the non-specific biocides and non-specifically treated microorganisms are not expressly disclosed by Whiteley.
Despite this, the Examiner submits that the claims are rendered prima facie obvious in view of the teachings of Whiteley.
Several points covered by Whiteley are key in support of the Examiner’s position.
First, the practiced composition does not just disclose combining a lithium-containing compound with a nitrogen-containing biocide compound, it discloses them as being separate components.  That is, any argument that the lithium component is a salt of the adminstered biocide (i.e., present in a molar ratio with the biocide such as 1:1) is not tenable.
Second, the lithium containing compounds are expressly disclosed (e.g., lithium carbonate) as are amounts of their inclusion in terms of weight percentage of the final composition.  The reference further discloses that these compounds will provide concentrations of lithium ions in the formulation, in terms of parts per million, in preferred amounts that anticipate the instantly recited ranges (e.g., claims 15 and 35).
Third, the nitrogen-containing biocide compounds disclosed in the claims as well as the specification of the references read on, primarily, the generically-recited classes of compounds presented in the invention (i.e., phenols, halogenated phenols, etc.).  No amounts are recited in the independent claim; only a broad equation whose scope is broadened further by the lack of an amount of biocide, a lack of microorganism against which the combination is meant to be effective, as well as a lack of correlation to any specific combination of lithium and biocide combination.  In fact, it is not until dependent claims 22 and 26 that a concentration of biocide is recited and even then, the recited concentration is not tethered a biocide, a combination with an amount of lithium ion, and most critically an organism to be treated.  Put succinctly, the criticality of the MIC of the biocide in the presence of lithium being greater than a certain value is completely reliant upon the specficity of the three aforementioned variables.
Lastly, at the center of Applicants’ position of criticality, resides the combination of lithium ions with the biocide component in concentrations that provide greater than molar ratio of lithium to biocdie (aka the “greater than stoichiometric ratio”).  Arguably, Applicants’ Table 5 presents showings and examples of combinations where the effect is demostrated.
MPEP §2112(I) states that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer” and, based on this, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”
In the instant case, the Examiner respectfully advances that the recited effect, in terms of MIC ratio, with and without the presence of lithium ions, while a new observation, would have been obvious to the ordinarily skilled artisan in view of the teachings of Whiteley.  Put simply, the reference recognizes this effect and, in fact, itself, clearly teaches that the concept is not one that is new (see col. 3, lines 31-37, and col. 3, line 55 to col. 4, line 2).  The Examiner acknolwedges that the teachings of Whiteley are inclusive of those ranges that teach lithium being present in excess of a molar ratio with the biocide as well as the reverse.  However, the teachings are considered to unilaterally and inarguably teach that the presence of lithium ions in such a formulation will accomplish the same goal as is sought by Applicants’ claimed composition.
Thus, based on the teachings of Whiteley, the Examiner respectfully submits that a person of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition for the reasons discussed above.  As such, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing of the instant invention, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.













Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615